IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVRNNAH DIVISION

FRANK EDWARDS and MERLINDA
EDWARDS,

Plaintiffs,

V. CASE NO. CV4lS-l99

INTERNATIONAL PAPER COMPANY,

Defendant.

 

Before the Court is the parties' Joint Stipulation Of

Dismissal with Prejudice. (Doc. 13.) Pursuant to Federal Rule of

Civil Procedure 41(3)(l)(A)(ii), a plaintiff may dismiss an

\\

action by filing a stipulation of dismissal signed by all

parties who have appeared.” As requested by the parties, this

action is DISMISSED WITH PREJUDICE. Each party shall bear its

own costs and attorneys' fees. As a result, Plaintiffs' Motion

to Remand (Doc. 8) is DISMISSED AS MOOT. The Clerk of Court is

DIRECTED to Close this case.

#
SO ORDERED this ZZ?; day of October 2018.

%»W%

wILL:AM T. MooREI/JR.
UNITED sTATEs DISTRICT COURT
soUTHERN D:sTRIcT oF GEORGIA

_H§nRTZQ AthhS
80 DlE>T UF GA

 

L?LER:‘(

